DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application 14/985,543 entitled "DELTA-BASED SIMULATION SYSTEMS" filed on December 31, 2015.
Status of Claims
Claims 1, 6, 10, 12, 27, and 28 have been amended and are hereby entered.
Claims 1-28 are pending and have been examined.

Response to Amendment
The amendment filed December 22, 2021 has been entered. Claims 1-28  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed September 23, 2021.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 and July 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
The term “platform” is read as including human beings and/or generic computer components. 
The Specification reads, “platform … may be a computing device or computer system operated by an investment company that sponsors an exchange-traded fund” while also including a “portfolio manager” who is presumably human.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "exhaustively characterizing"    in Claims 12 and 27 is a relative term which renders the claim indefinite.  The term "exhaustively characterizing” is  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "a degree of inclusion”  in Claims 1, 6, 10, and 28  is a relative term which renders the claim indefinite.  The term "a degree of inclusion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-26 and 28 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 27 is NOT directed to a system, method/process, machine, or composition of matter but rather to a computer program product. Therefore, it falls within a non-statutory category of invention. (Step 1: NO).  See MPEP 2104. For the purposes of compact prosecution the claims are further analyzed under Steps 2A and 2B. 
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“participate in a secondary market for shares in an exchange-traded fund” 
“managing a fund”
“selection and weighting of financial assets”
“publish information about the fund”
“assets in the substitute basket are selected and weighted”
“maintaining a predetermined active share”
“facilitate creation and redemption of shares in the exchange-traded fund”
“executing in-kind exchanges … for shares equal to a creation unit of the exchange-traded fund”
“executing in-kind exchanges with the investment company of a fund basket”
“creation of the exchange-traded fund”
“configured to execute trades to convert between the substitute basket and the fund basket”
These limitations clearly relate to managing transactions/interactions between an authorized participant, an investment company, and a  third party.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to manage a fund or select and weigh financial assets recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 2-5 DO NOT  recite additional elements. A judicial exception is not integrated into a practical application.
Any potential additional elements   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 6 recites: 
“participate in a secondary market for shares” 
“managing a fund”
“selection and weighting of financial assets”
“publish information about the fund”
“assets in the substitute basket are selected and weighted”
“maintaining a predetermined active share”
 “respond to a creation request from the authorized participant platform”
“requesting and receiving in-kind a first amount of the substitute basket”
“requesting the selection and weighting of the financial assets held by the fund”
“executing one or more trades”
“convert the first amount of the substitute basket into a second amount of a fund basket”
“executing an in-kind exchange with the investment company”
“transmitting the first number of shares”
“respond to a redemption request”
“receiving in-kind a third amount of the fund basket”
“executing one or more other trades”
“convert the third amount”
“exchanging in-kind the fourth amount”
These limitations clearly relate to managing transactions/interactions between an authorized participant, an investment company, and a  third party.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to manage a fund or select and weigh financial assets recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 7-9 DO NOT  recite additional elements. A judicial exception is not integrated into a practical application.
Any potential additional elements   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 10 recites: 
“actively and non-transparently managing a fund” 
“selection and weighting of financial assets determined according to a proprietary investment strategy”
“shares traded independently from the investment company”
“storing a record of the selection and weighting of financial assets”
“select and weight the assets in the substitute basket”
“weighting of the financial assets”
“estimating an intraday value”
“calculate and publish a number of portfolio metrics”
 These limitations clearly relate to managing transactions/interactions between an authorized participant, an investment company, and a  third party.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to manage a fund or select and weigh financial assets recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“memory storing a record”, “data feeds from remote sources”, “processors”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. .  For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 11 DOES NOT  recite additional elements. A judicial exception is not integrated into a practical application.
Any potential additional elements   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 12 recites: 
“creating a substitute basket representative of… a composition of financial assets”
“storing a composition of the fund”
“storing a transaction cost metric”
“storing a number of asset types”
“receiving an inclusion score”
“determining an adjusted weight for each financial asset”
“publishing the substitute basket”
These limitations clearly relate to managing transactions/interactions between an authorized participant, an investment company, and a  third party.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to manage a fund or select and weigh financial assets recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processor”, “user interface”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 13-26 DO NOT  recite additional elements. A judicial exception is not integrated into a practical application.
Any potential additional elements   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 27 recites: 
“creating a substitute basket” 
“storing a composition of the fund”
“storing a transaction cost metric”
“storing a number of asset types”
“receiving an inclusion score”
“determining an adjusted weight for each financial asset”
“publishing the substitute basket”
These limitations clearly relate to managing transactions/interactions between an authorized participant, an investment company, and a  third party.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to store a transaction cost metric or determine an adjusted weight for each financial asset recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer program product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices, performs … steps”, “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 27 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 28 recites: 
“creating a substitute basket” 
“storing a composition of the fund”
“storing a transaction cost metric”
“storing a number of asset types”
“receiving an inclusion score”
“determining an adjusted weight for each financial asset”
“publishing the substitute basket”
These limitations clearly relate to managing transactions/interactions between an authorized participant, an investment company, and a  third party.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to store a transaction cost metric or determine an adjusted weight for each financial asset recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer program product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices, performs … steps”, “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 28 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-28 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Gastineau (“METHODS, SYSTEMS, AND COMPUTER PROGRAM PRODUCTS PROVIDING RISK MANAGEMENT INFORMATION AND TOOLS TO TRADERS”, WIPO Publication Number: WO 2013130098 A1)
Regarding Claim 10, 
Gastineau teaches,
  an investment company platform hosted by an investment company, 
(Gastineau [0102] The system 10 also includes.... investors  
Gastineau  [0125]  the investment process used by the management company would be used almost exclusively for products using the fund structure and process
Gastineau  [0100]  Organization of the AMETF investment manager to concentrate portfolio management efforts
Gastineau  [0103]  computer systems described herein may be different groups of networked computers spread out over different locations.)
the investment company actively and non-transparently managing a fund, the fund having a composition including a selection and weighting of financial assets determined according to a proprietary investment strategy of the investment company
(Gastineau [0227] Actively managed and non-transparent index exchange-traded funds, hereinafter referred to as actively managed exchange-traded funds or simply as active ETFs, carry risks and costs
Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio 
Gastineau [0275]  an active manager's securities selection process....many active managers do add value with their securities selections and that it is often possible to detect manager skill. 
Gastineau [0048] specific fund strategies and providing for a higher management fee)
 and a number of exchange-traded shares traded independently from the investment company on a secondary market,
(Gastineau  [0108]  the established ETF in-kind creation and redemption structure 
Gastineau [Claim 22]  facilitating trading in shares of an investment fund having (i) a portfolio comprising any combination of financial instruments and cash, and (ii) a general class of fund shares tradable in a secondary market...receiving said designated combination of financial instruments and cash in exchange for a specified number of shares of said general class of fund shares...means for receiving notice of commitment to create or redeem shares of said general class of fund shares
Gastineau [Claim 35]  shares tradable in a secondary market
Gastineau [0192] by parties independent of the trade, conflicts of interest may be substantially reduced or eliminated.)
 at least one of the financial assets held by the fund trading on a different market geographically and temporally offset from the secondary market;
(Gastineau [0004]  As markets have become increasingly sophisticated, as trading hours have expanded, as the geographic locations of trading venues for similar or identical items have become more dispersed
Gastineau [0110]  a time between 2:30 p.m. and 3:30 p.m. is listed as the cutoff for purchase or redemption of baskets on Business Days when the market closing is 4:00 p.m. Eastern Time. ... The cutoff time range is selected to be an early enough cut-off notice to permit the portfolio manager to adjust the portfolio to an appropriate portfolio composition by the time the market closes....the fund might set an earlier or a later cut-off time to provide the best possible service to entering and leaving shareholders)
a memory storing a record of the selection and weighting of financial assets held by the fund, and a record of a substitute basket substantially overlapping with the selection and weighting of the financial assets held by the fund, 
(Gastineau [0284] Computer system 1700 also includes a main memory 1708, preferably random access memory (RAM)
Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio 
Gastineau [Claim 11] further comprising publishing at least one of (a) a correspondence or an overlap between said fund portfolio and said designated combination of financial instruments  )
wherein the assets in the substitute basket are selected and weighted by a processor executing instructions stored in the memory 
(Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio and the fund management computer 32 translates the desired composition into creation and redemption baskets)
according to an inclusion score selected by a portfolio manager 
(Gastineau [0265]  calculating Correspondence, PACT, PACT variability and DEMI PACT,... illustrates a general way in which information ...are extracted and used with data from the trading cost estimation model to calculate ...transaction cost variability for individual securities that will be traded after a creation or redemption commitment is received by the fund.)
that controls a degree of inclusion of one of the financial assets from the fund, 
(Gastineau  [0121] In Table 1, a, b, c and d are equal to the ratio of their respective share class's NAV to the ETF Share Class NAV. The sum of the various share class ETF Share Class equivalent net asset values in total (Y) is compared to the fund share cap stated in a fund's prospectus or adopted by the fund board.)
the processor further configured to select and weight the assets in the substitute basket to correlate in value with the fund to within a predetermined threshold,  to have an active share of 5% to 30% relative to a benchmark based on the selection and weighting of the financial assets held by the fund,
(Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio and the fund management computer 32 translates the desired composition into creation and redemption baskets 
Gastineau [0022]  the said financial instrument used by the meta hedge provider to actively make markets is an exchange traded single stock future contract, linked to the value of the investment portfolio of the core entity.
Gastineau [0281] In one embodiment, correlation (a measure of the tendency of two values to move together) between the fund 
Gastineau  [Table 8] Fund: ABC PCF: ABC ver l1 Benchmark Index...Tracking Error
Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio
Gastineau [0230]  Assume that the fund has sold a stock that still accounts for 15% of the assets in the creation basket and has replaced it with another stock that now accounts for 15% of the assets of the fund. The basket and the portfolio have identical percentage compositions, other than these two positions)
 and to have a forecasted daily tracking error within a predetermined tracking error threshold relative to the fund;
(Gastineau [0229]  any tracking error between the fund and the basket for transparent index ETFs is small  
Gastineau [0232] the expected magnitude of this negative tracking error is a function)
one or more data feeds from remote sources of data for the secondary market and the different market, the one or more data feeds including one or more feeds of public trading data for listed securities,
(Gastineau [0126]  input from external research and data sources 
Gastineau [0004]  As markets have become increasingly sophisticated, as trading hours have expanded, as the geographic locations of trading venues for similar or identical items have become more dispersed
Gastineau [0042] BLDRs (unit investment trust portfolios of publicly traded Depositary Receipts)
Gastineau [0139]  changes are appropriately disseminated through public postings.)
 at least one evaluative engine for estimating an intraday value of one of the financial assets trading on the different market when the secondary market is open and the different market is closed; and
(Gastineau [0014] the intraday trading and pricing that has been characteristic of secondary market ETF trading
Gastineau  [0242]  provide continuous liquidity to buyers and sellers near the intraday value of the shares.
Gastineau [0004]  As markets have become increasingly sophisticated, as trading hours have expanded, as the geographic locations of trading venues for similar or identical items have become more dispersed
Gastineau  [0188]   the NAV may be computed at 10:00 am and at 1 1 :00 if an exchange were to open for trading at 9:30 am.
Gastineau  [0110]  a time between 2:30 p.m. and 3:30 p.m. is listed as the cutoff for purchase or redemption of baskets on Business Days when the market closing is 4:00 p.m. Eastern Time. This time is only an example of what might be an appropriate cutoff time for domestic equity portfolios. The cutoff time range is selected to be an early enough cut-off notice to permit the portfolio manager to adjust the portfolio to an appropriate portfolio composition by the time the market closes.)
one or more processors executing on the investment company platform, wherein the investment company platform is configured by computer code executing on the one or more processors to calculate and publish a number of portfolio metrics to facilitate transactions in the exchange-traded shares on the secondary market without access to the selection and weighting of financial assets held by the fund, 
(Gastineau [0283] The exemplary computer system 1700 includes one or more processors
Gastineau [Abstract] publish supplemental information
Gastineau [0102]  Changes are made to such indexes from time to time and the changes are published widely.
Gastineau [0008]  supplemental information is developed, calculated, and published to support trading in exchange-traded funds with portfolios that are not totally transparent and that use portfolio composition files that are not identical to the fund portfolios. In an embodiment, the supplementary trading information preserves fund portfolio confidentiality while permitting market makers and other traders in these non-transparent exchange-traded funds to estimate the costs and risks associated with fund creation and redemption transactions of various sizes.
Gastineau [0215]   if the parties use standard order formats and procedures characteristic of exchange trading, there is no need for a market maker or any participant in the transaction to know the identity of the ultimate parties to the trade. One advantage of concealing a trader's identity is that an exchange- based transaction need provide no information about the total size of the market participant's trading intention. Confidentiality in a very high degree can be assured by incorporating novel features into exchange systems such as the New York Stock Exchange's (NYSE) Anonymous SuperDOT (ADOT) order entry system.)
the portfolio metrics including: (a) a net asset value for the fund, the net asset value calculated and published by the investment company platform two or more times during each trading day for the secondary market, including at least once at the close of trading for the secondary market and at least once at the closing of trading for the different market,
(Gastineau [0122] The time interval between publication of these precise net asset value proxies would be greater than the 15-second interval common with today's index ETFs
Gastineau [0110]  when the market closing is 4:00 p.m. Eastern Time....the appropriate early cut-off time for funds holding more than 3% of their assets in stocks traded on one or more primary markets outside the United States, could be 4:00 p.m. on any U.S. Business Day for pricing at the net asset value next determined for the fund after a full trading day in the primary markets)
(b) an indicative net asset value, the indicative net asset value calculated and published at least once each minute during each trading day, 
(Gastineau [0123] the frequency of net asset value proxy dissemination is that dissemination every 15 seconds provides a total of more than 1500 fund share values during the standard trading day.)
the indicative net asset value including at least one price from the evaluative engine for one of the financial assets traded on the different market and at least one other price for an asset correlated but not identical to one of the financial assets held by the fund,
(Gastineau [0004]  As markets have become increasingly sophisticated, as trading hours have expanded, as the geographic locations of trading venues for similar or identical items have become more dispersed
Gastineau  [Claim 4]  cost estimation model uses multiple variables comprising at least one of...a previous day's closing price,... (viii) price volatility, (ix) bid-asked spread, 
Gastineau [0110]  a time between 2:30 p.m. and 3:30 p.m. is listed as the cutoff for purchase or redemption of baskets on Business Days when the market closing is 4:00 p.m. Eastern Time. ... The cutoff time range is selected to be an early enough cut-off notice to permit the portfolio manager to adjust the portfolio to an appropriate portfolio composition by the time the market closes....the fund might set an earlier or a later cut-off time to provide the best possible service to entering and leaving shareholders
Gastineau [0281]   correlation (a measure of the tendency of two values to move together) between the fund and its PCF basket or its benchmark index will probably be higher than 95% most of the time. Correlations in such instances will often approach 98-99% in well diversified portfolios, even with Correspondence levels well below 90%.)
(c) a deviation of the indicative net asset value from the net asset value at the end of each trading day,
(Gastineau [0119]   A table of NAVs of each share class is compiled daily by taking information from step 152 and step 158 and updating these NAVs for changes in the value of the underlying portfolio each day. These calculations are necessaiy because ... the NAV of that share class will change in different ways than the ETF Share Class NAV changes, and subsequent transfers to and from that share class must be at values consistent with charges to investors using that class.)
(d) before the beginning of each trading day, the substitute basket and the forecasted daily tracking error for the substitute basket,
(Gastineau [0229]  any tracking error between the fund and the basket for transparent index ETFs is small and essentially random.
Gastineau [0232] the expected magnitude of this negative tracking error is a function of ( 1) a percentage composition difference between the creation/redemption basket and the portfolio manager's target fund portfolio
Gastineau  [0104]  These creation and redemption baskets are published each day in advance of the start of trading of shares in the fund.)
(e) before the beginning of each trading day, one or more correlated assets trading synchronously with the exchange-traded shares and having an individual or aggregate value correlated to the net asset value of the fund, and
(Gastineau  [0104]  These creation and redemption baskets are published each day in advance of the start of trading of shares in the fund.
Gastineau [0119]   A table of NAVs of each share class is compiled daily 
Gastineau [0281]  correlation (a measure of the tendency of two values to move together) between the fund and its PCF basket or its benchmark index will probably be higher than 95% most of the time. Correlations in such instances will often approach 98-99% in well diversified portfolios)
(f) weightings of fund holdings by one or more of industry, sector, country, and currency.
(Gastineau [0004]  global securities and futures markets
Gastineau [0005]  variety of markets world wide
Gastineau [0006]  in traditional continuous auction markets and in markets where the actual transaction price is contingent on a net asset value)
Regarding Claim 11, 
Gastineau teaches,
    wherein the predetermined tracking error threshold does not exceed five basis points of the value of the fund.
(Gastineau [0229] any tracking error between the fund and the basket for transparent index ETFs is small and essentially random. 
Gastineau [0232] likely to lead to a negative (unfavorable) tracking error for the market maker between the value of the fund and the value of the creation or redemption basket.)
Claim 28 is rejected on the same basis as Claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau (“METHODS, SYSTEMS, AND COMPUTER PROGRAM PRODUCTS PROVIDING RISK MANAGEMENT INFORMATION AND TOOLS TO TRADERS”, WIPO Publication Number: WO 2013130098 A1), in view of Riviere (“METHODS AND SYSTEMS FOR PROVIDING LIQUIDITY ON EXCHANGE-TRADED INVESTMENT VEHICLES, INCLUDING EXCHANGE-TRADED FUNDS, WHILE PRESERVING THE CONFIDENTIALITY OF THEIR HOLDINGS”, U.S. Publication Number: 20150120609 A1)








Regarding Claim 1, 
Gastineau teaches,
an authorized participant platform hosted by an authorized participant and operable to participate in a secondary market for shares in an exchange-traded fund;
(Gastineau [0102]  The system 10 also includes authorized participants 
Gastineau [0104] The authorized participants 16 have a series of trading and trading management computers 34 that allow the exchange of securities, fund shares, and cash
Gastineau [0042] The secondary market trading system that is a component of the preferred embodiment is a useful method for secondary market trading of any securities basket product including existing index ETFs)
an investment company platform hosted by an investment company, 
(Gastineau [0102] The system 10 also includes.... investors  
Gastineau  [0125]  the investment process used by the management company would be used almost exclusively for products using the fund structure and process
Gastineau  [0100]  Organization of the AMETF investment manager to concentrate portfolio management efforts
Gastineau  [0103]  computer systems described herein may be different groups of networked computers spread out over different locations.)
the investment company actively and non-transparently managing a fund including a selection and weighting of financial assets according to a proprietary investment strategy, 
(Gastineau [0227] Actively managed and non-transparent index exchange-traded funds, hereinafter referred to as actively managed exchange-traded funds or simply as active ETFs, carry risks and costs
Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio 
Gastineau [0275]  an active manager's securities selection process....many active managers do add value with their securities selections and that it is often possible to detect manager skill. 
Gastineau [0048] specific fund strategies and providing for a higher management fee)
wherein the investment company platform is configured to periodically publish information about the fund including a substitute basket
(Gastineau [Abstract] publish supplemental information
Gastineau [0102]  Changes are made to such indexes from time to time and the changes are published widely.
Gastineau [0104] Portfolio Composition Files (PCFs) reflected in the fund's published creation and redemption baskets. These creation and redemption baskets are published each day in advance of the start of trading of shares in the fund.
Gastineau [0289]  use portfolio composition files that are not identical to the fund portfolios. The supplementary trading information preserves fund portfolio confidentiality while permitting market makers and other traders in these non- transparent exchange-traded funds to estimate the costs and risks associated with fund creation and redemption transactions of various sizes.)
wherein assets in the substitute basket are selected and weighted by a processor 
(Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio and the fund management computer 32 translates the desired composition into creation and redemption baskets.)
according to an inclusion score selected by a portfolio manager that controls
(Gastineau [0265]  calculating Correspondence, PACT, PACT variability and DEMI PACT,... illustrates a general way in which information ...are extracted and used with data from the trading cost estimation model to calculate ...transaction cost variability for individual securities that will be traded after a creation or redemption commitment is received by the fund.)
 a degree of inclusion of one of the financial assets from the fund in the substitute basket while maintaining a predetermined active share relative to the fund; 
( Gastineau  [0121] In Table 1, a, b, c and d are equal to the ratio of their respective share class's NAV to the ETF Share Class NAV. The sum of the various share class ETF Share Class equivalent net asset values in total (Y) is compared to the fund share cap stated in a fund's prospectus or adopted by the fund board.)
and a third party platform interposed between and coupled in a communicating relationship with the authorized participant platform and the investment company platform, the third party platform configured to facilitate creation and redemption of shares in the exchange-traded fund by executing in-kind exchanges with the authorized participant platform of the substitute basket for shares equal to a creation unit of the exchange-traded fund and by executing in-kind exchanges with the investment company of a fund basket 
(Gastineau [0102]  The system 10 also includes ....broker/dealers 
Gastineau  [0103]  computer systems described herein may be different groups of networked computers spread out over different locations.
Gastineau  [0107]  The trading and trade management computers 34 facilitate the exchange of securities (including securities represented in the creation and redemption baskets), fund shares and cash between the authorized participants 16 and the securities markets 18, other broker-dealers 22 and the fund 20. 
Gastineau  [0108]  the established ETF in-kind creation and redemption structure 
Gastineau  [0135] These terms are essentially a recreation of the shares redeemed with an in-kind deposit priced at net asset value  )
having the weighting of financial assets in the fund for the creation of the exchange-traded fund
(Gastineau [0103]  The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio and the fund management computer
Gastineau [0235] portfolio manager elects to reveal a change in the weighting of the position.
Gastineau  [0260] creation or redemption units for a typical actively managed ETF.)
 Gastineau   does not teach correlated to a value of the fund while concealing the selection and weighting of the financial assets held by the fund; wherein the third party platform is configured to execute trades to convert between the substitute basket and the fund basket, and wherein the third party platform prevents disclosure of the fund basket to the authorized participant.
Riviere teaches,
correlated to a value of the fund while concealing the selection and weighting of the financial assets held by the fund;
(Riviere [Abstract] enable a dedicated entity, closely integrated with the exchange-traded vehicle, to offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.
Riviere [0016] participants can now adjust their exposure to the active vehicle by entering into a single derivatives transaction...reliably offer liquidity on tens of highly complex, highly dynamic underlying strategies in that framework.
Riviere [0017]  the hedging services are offered by making markets on an exchange-traded derivative contract linked to the value of the said exchange-traded vehicle portfolio.)
wherein the third party platform is configured to execute trades to convert between the substitute basket and the fund basket, and wherein the third party platform prevents disclosure of the fund basket to the authorized participant.
(Riviere [Abstract] enable a dedicated entity, closely integrated with the exchange-traded vehicle, to offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.
Riviere [0016] participants can now adjust their exposure to the active vehicle by entering into a single derivatives transaction...reliably offer liquidity on tens of highly complex, highly dynamic underlying strategies in that framework.
Riviere [0017]  the hedging services are offered by making markets on an exchange-traded derivative contract linked to the value of the said exchange-traded vehicle portfolio.
Riviere [0018] The first entity, referred to as the core entity, executes the primary investment strategy, and is invested in a second entity, referred to as the meta hedge provider, which is in charge of actively making markets on a financial instrument linked to the value of the investment portfolio of the said core entity.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substitute exchange-traded funds of Gastineau to incorporate the confidential liquidity and hedging teachings of Riviere to “offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.” (Riviere [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. confidential liquidity and hedging) to a known concept (i.e. substitute exchange-traded funds) ready for improvement to yield predictable result (i.e. “eliminate potential conflicts of interest and ensure adequate transparency to market participants” Riviere [Abstract])
Regarding Claim 2, 
Gastineau and Riviere teach the system of Claim 1 as described earlier.
Gastineau teaches,
  wherein the third party platform is a broker platform.
(Gastineau [0102] The system 10 also includes ...broker/dealers)
Regarding Claim 3, 
Gastineau and Riviere teach the system of Claim 1 as described earlier.
Gastineau teaches,
  wherein the third party platform is operated by a third party independent from the authorized participant and the investment company.
(Gastineau [0192] by parties independent of the trade, conflicts of interest may be substantially reduced or eliminated.)
Regarding Claim 4, 
Gastineau and Riviere teach the system of Claim 3 as described earlier.
Gastineau teaches,
  wherein the third party receives a confidential description of the fund including the selection and weighting of financial assets.
(Gastineau [0103]  The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio and the fund management computer
Gastineau [0215] The embodiments described herein preserve the anonymity of trading parties and the confidentiality of their trading plans.... direct negotiations with a market maker are characteristic of most non-exchange future price or future volume-contingent trade entiy.)
Regarding Claim 5, 
Gastineau and Riviere teach the system of Claim 1 as described earlier.
Gastineau teaches,
  wherein the third party platform transacts with the investment company platform using the fund basket, and wherein the third party platform transacts with the authorized participant platform using the substitute basket.
(Gastineau [0289]  supplemental information is developed, calculated, and published to support trading in exchange-traded funds with portfolios that are not totally transparent and that use portfolio composition files that are not identical to the fund portfolios. The supplementary trading information preserves fund portfolio confidentiality while permitting market makers and other traders in these non- transparent exchange-traded funds to estimate the costs and risks associated with fund creation and redemption transactions of various sizes.)
Regarding Claim 6, 
Gastineau teaches,
  an authorized participant platform hosted by an authorized participant and operable to participate in a secondary market for shares in an exchange-traded fund;
(Gastineau [0102]  The system 10 also includes authorized participants 
Gastineau [0104] The authorized participants 16 have a series of trading and trading management computers 34 that allow the exchange of securities, fund shares, and cash
Gastineau [0042] The secondary market trading system that is a component of the preferred embodiment is a useful method for secondary market trading of any securities basket product including existing index ETFs)
an investment company platform hosted by an investment company,
(Gastineau [0102] The system 10 also includes.... investors  
Gastineau  [0125]  the investment process used by the management company would be used almost exclusively for products using the fund structure and process
Gastineau  [0100]  Organization of the AMETF investment manager to concentrate portfolio management efforts
Gastineau  [0103]  computer systems described herein may be different groups of networked computers spread out over different locations.)
 the investment company actively and non-transparently managing a fund 
(Gastineau [0227] Actively managed and non-transparent index exchange-traded funds, hereinafter referred to as actively managed exchange-traded funds or simply as active ETFs, carry risks and costs)
having a composition including a selection and weighting of financial assets determined according to a proprietary investment strategy, 
(Gastineau [0103]  The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio and the fund management computer
Gastineau [0215] The embodiments described herein preserve the anonymity of trading parties and the confidentiality of their trading plans.... direct negotiations with a market maker are characteristic of most non-exchange future price or future volume-contingent trade entiy.)
wherein the investment company platform is configured to periodically publish information about the fund including at least:(a) a substitute basket
(Gastineau [Abstract] publish supplemental information
Gastineau [0102]  Changes are made to such indexes from time to time and the changes are published widely.
Gastineau [0104] Portfolio Composition Files (PCFs) reflected in the fund's published creation and redemption baskets. These creation and redemption baskets are published each day in advance of the start of trading of shares in the fund.
Gastineau [0289]  use portfolio composition files that are not identical to the fund portfolios. The supplementary trading information preserves fund portfolio confidentiality while permitting market makers and other traders in these non- transparent exchange-traded funds to estimate the costs and risks associated with fund creation and redemption transactions of various sizes.)
containing assets overlapping with the financial assets held by the fund 
(Gastineau [Claim 11] further comprising publishing at least one of (a) a correspondence or an overlap between said fund portfolio and said designated combination of financial instruments  
Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio 
Gastineau [0275]  an active manager's securities selection process....many active managers do add value with their securities selections and that it is often possible to detect manager skill.)
wherein assets in the substitute basket are and selected and weighted by a processor 
(Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio and the fund management computer 32 translates the desired composition into creation and redemption baskets)
according to an inclusion score selected by a portfolio manager that controls 
(Gastineau [0265]  calculating Correspondence, PACT, PACT variability and DEMI PACT,... illustrates a general way in which information ...are extracted and used with data from the trading cost estimation model to calculate ...transaction cost variability for individual securities that will be traded after a creation or redemption commitment is received by the fund.)
a degree of inclusion of one of the financial assets from the fund in the substitute basket … and a predetermined active share relative to the fund 
(Gastineau  [0121] In Table 1, a, b, c and d are equal to the ratio of their respective share class's NAV to the ETF Share Class NAV. The sum of the various share class ETF Share Class equivalent net asset values in total (Y) is compared to the fund share cap stated in a fund's prospectus or adopted by the fund board.)
 (b) at least once daily, a net asset value of the financial assets of the fund,
(Gastineau [0019]  A table of NAVs of each share class is compiled daily)
(c) at least once per minute, an indicator of the net asset value synthesized from at least one of components of the fund and one or more other correlated assets, 
(Gastineau [0122] The time interval between publication of these precise net asset value proxies would be greater than the 15-second interval common with today's index ETFs
Gastineau [0123] that dissemination every 15 seconds provides a total of more than 1500 fund share values during the standard trading day. .. every 15 -second dissemination provides a great deal of information)
and (d) one or more other indicators of a value of the financial assets; 
(Gastineau [0140]  statement of a bid or offer below, at or above the NAV or NAV proxy to be calculated on prevailing bids and offers for portfolio holdings and disclosed at a specified future time)
and a broker platform interposed between and coupled in a communicating relationship with the authorized participant platform and the investment company platform, the broker platform configured to: respond to a creation request from the authorized participant platform by requesting and receiving in-kind a first amount of the substitute basket from the authorized participant platform equal in value to a creation unit of the shares in the exchange-traded fund,
(Gastineau [0102]  The system 10 also includes ....broker/dealers 
Gastineau  [0103]  computer systems described herein may be different groups of networked computers spread out over different locations.
Gastineau  [0107]  The trading and trade management computers 34 facilitate the exchange of securities (including securities represented in the creation and redemption baskets), fund shares and cash between the authorized participants 16 and the securities markets 18, other broker-dealers 22 and the fund 20. 
Gastineau  [0108]  the established ETF in-kind creation and redemption structure 
Gastineau  [0135] These terms are essentially a recreation of the shares redeemed with an in-kind deposit priced at net asset value plus a normal creation fee.)
 requesting the selection and weighting of the financial assets held by the fund from the investment company platform
(Gastineau [0103]  The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio and the fund management computer
Gastineau [0235] portfolio manager elects to reveal a change in the weighting of the position.
Gastineau  [0260] creation or redemption units for a typical actively managed ETF.)
executing an in-kind exchange with the investment company platform of the fund basket for a first number of shares of the exchange-traded fund equal to the creation unit, and transmitting the first number of shares to the authorized participant platform for trading on the secondary market
(Gastineau  [0108]  the established ETF in-kind creation and redemption structure 
Gastineau [Claim 22]  facilitating trading in shares of an investment fund having (i) a portfolio comprising any combination of financial instruments and cash, and (ii) a general class of fund shares tradable in a secondary market...receiving said designated combination of financial instruments and cash in exchange for a specified number of shares of said general class of fund shares...means for receiving notice of commitment to create or redeem shares of said general class of fund shares
Gastineau [Claim 35]  shares tradable in a secondary market)
respond to a redemption request from the authorized participant platform by receiving a second number of shares of the exchange-traded fund equal to the creation unit from the authorized participant platform, receiving in-kind a third amount of the fund basket equal in value to the creation unit and having the selection and weighting of financial assets held by the fund, executing one or more other trades on the secondary market to convert the third amount of the fund basket into a fourth amount of the substitute basket equal in value to the creation unit without disclosing the composition of the fund to the authorized participant platform, and exchanging in-kind the fourth amount of the substitute basket for the second number of shares of the exchange-traded fund received from the authorized participant platform.
(Gastineau [0012]  generates appropriate orders to buy and sell portfolio securities
Gastineau [0140]  matches orders in terms of their statement of a bid or offer below, at or above the NAV or NAV proxy to be calculated on prevailing bids and offers
Gastineau  [0108]  the established ETF in-kind creation and redemption structure 
Gastineau  [0135] These terms are essentially a recreation of the shares redeemed with an in-kind deposit priced at net asset value  
Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio)
Gastineau does not teach correlated to the composition of the fund … while concealing the composition of the fund; executing one or more trades on the secondary market to convert the first amount of the substitute basket into a second amount of a fund basket equal in value to the creation unit and having the selection and weighting of financial assets held by the fund while concealing the composition of the fund   from the authorized participant platform; in exchange for the first amount of the substitute basket received in-kind from the authorized participant
Riviere teaches,
correlated to the composition of the fund… while concealing the composition of the fund; 
(Riviere [Abstract] enable a dedicated entity, closely integrated with the exchange-traded vehicle, to offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.
Riviere [0016] participants can now adjust their exposure to the active vehicle by entering into a single derivatives transaction...reliably offer liquidity on tens of highly complex, highly dynamic underlying strategies in that framework.
Riviere [0017]  the hedging services are offered by making markets on an exchange-traded derivative contract linked to the value of the said exchange-traded vehicle portfolio.)
executing one or more trades on the secondary market to convert the first amount of the substitute basket into a second amount of a fund basket equal in value to the creation unit and having the selection and weighting of financial assets held by the fund while concealing the composition of the fund   from the authorized participant platform; 
(Riviere [Abstract] enable a dedicated entity, closely integrated with the exchange-traded vehicle, to offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.
Riviere [0016] participants can now adjust their exposure to the active vehicle by entering into a single derivatives transaction...reliably offer liquidity on tens of highly complex, highly dynamic underlying strategies in that framework.
Riviere [0017]  the hedging services are offered by making markets on an exchange-traded derivative contract linked to the value of the said exchange-traded vehicle portfolio.
Riviere [0018] The first entity, referred to as the core entity, executes the primary investment strategy, and is invested in a second entity, referred to as the meta hedge provider, which is in charge of actively making markets on a financial instrument linked to the value of the investment portfolio of the said core entity.)
in exchange for the first amount of the substitute basket received in-kind from the authorized participant
(Riviere [0016] can now adjust their exposure to the active vehicle by entering into a single derivatives transaction. 
Riviere [0017] on an exchange-traded derivative contract linked to the value of the said exchange-traded vehicle portfolio.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substitute exchange-traded funds of Gastineau to incorporate the confidential liquidity and hedging teachings of Riviere to “offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.” (Riviere [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. confidential liquidity and hedging) to a known concept (i.e. substitute exchange-traded funds) ready for improvement to yield predictable result (i.e. “eliminate potential conflicts of interest and ensure adequate transparency to market participants” Riviere [Abstract])
Regarding Claim 7, 
Gastineau and Riviere teach the system of Claim 6 as described earlier.
Gastineau teaches,
  wherein the substitute basket includes one or more financial assets not held by the fund.
(Gastineau [0230]  Assume that the fund has sold a stock that still accounts for 15% of the assets in the creation basket and has replaced it with another stock that now accounts for 15% of the assets of the fund. The basket and the portfolio have identical percentage compositions, other than these two positions.)
Regarding Claim 8, 
Gastineau and Riviere teach the system of Claim 6 as described earlier.
Gastineau teaches,
  wherein the substitute basket has an active share of 5% to 20% relative to a benchmark based on the selection and weighting of the financial assets held by the fund.
(Gastineau [0230]  Assume that the fund has sold a stock that still accounts for 15% of the assets in the creation basket and has replaced it with another stock that now accounts for 15% of the assets of the fund. The basket and the portfolio have identical percentage compositions, other than these two positions.)
Regarding Claim 9, 
Gastineau and Riviere teach the system of Claim 6 as described earlier.
Gastineau teaches,
  wherein the substitute basket has an active share of 5% to 30% relative to a benchmark based on the selection and weighting of the financial assets held by the fund.
(Gastineau [0230]  Assume that the fund has sold a stock that still accounts for 15% of the assets in the creation basket and has replaced it with another stock that now accounts for 15% of the assets of the fund. The basket and the portfolio have identical percentage compositions, other than these two positions.)

Claims 12-19, 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau and Riviere in view of Ho (“REBALANCING BASED ON EXPOSURE”, U.S. Publication Number: 20070005470 A1)

Regarding Claim 12, 
Gastineau teaches,
  storing a composition of the fund, the composition including a selection and weight for a number of financial assets held by the fund; storing a transaction cost metric for each of the number of financial assets;
(Gastineau [0284] Computer system 1700 also includes a main memory 1708, preferably random access memory (RAM)
Gastineau [0284]   the removable storage unit 1718 can include a computer usable storage medium having stored therein computer software and/or data.
Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio 
Gastineau [0266]  Logic pre-trade estimates of transaction costs or estimates from a similar system)
storing a number of asset types, each asset type having a number of categories exhaustively characterizing the financial assets held by the fund;
(Gastineau [0102]   the creation of an actively managed exchange traded fund (AMETF) and a new type of indexed exchange traded fund (ETF).
Gastineau [Claim 4] multiple variables comprising at least one of... (v) an average daily trading volume, (vi) a size of floating supply, ...(viii) price volatility, (ix) bid-asked spread, and (x) a market impact associated with orders of different sizes and types  
Gastineau [Claim 61] net asset value of said general class of fund shares)
with a processor according to the inclusion score selected by the portfolio manager for each of the number of financial assets
(Gastineau [0265]  calculating Correspondence, PACT, PACT variability and DEMI PACT,... illustrates a general way in which information ...are extracted and used with data from the trading cost estimation model to calculate ...transaction cost variability for individual securities that will be traded after a creation or redemption commitment is received by the fund.)
 (2) the substitute basket has an active share
(Gastineau [0227] Actively managed and non-transparent index exchange-traded funds, hereinafter referred to as actively managed exchange-traded funds or simply as active ETFs)
publishing the substitute basket before a beginning of each trading day for a market that trades shares in the fund, the substitute basket for use by market participants in valuing shares of the fund
(Gastineau  [0104]  These creation and redemption baskets are published each day in advance of the start of trading of shares in the fund.)
Gastineau does not teach receiving an inclusion score for each of the number of financial assets from a portfolio manager for the fund in a user interface, wherein a positive value for one of the inclusion scores weights a corresponding one of the number of financial assets to favor inclusion in the substitute basket, a negative value for one of the inclusion scores weights the corresponding one of the number of financial assets to favor exclusion from the substitute basket, and a zero inclusion score reduces an effect of a current weighting of the corresponding one of the number of financial assets in the fund on inclusion in the substitute basket; determining an adjusted weight for each financial asset in the substitute basket according … by optimizing an objective function that maximizes a weighted average inclusion score and a liquidity for the substitute basket, while constraining the adjusted weights such that: (1) allocations in the substitute basket remain within a predetermined percentage for each of the number of categories for each asset type held by the fund; of five to twenty percent relative to a benchmark based on the fund, (3) the adjusted weight is no less than one tenth of one percent for any non-zero adjusted weight, and (4) the substitute basket has a forecasted daily tracking error less that a predetermined threshold; without receiving the composition of the fund.
Riviere teaches,
while shielding against disclosure of the composition of the fund.
(Riviere [Abstract] enable a dedicated entity, closely integrated with the exchange-traded vehicle, to offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.)
Riviere does not teach receiving an inclusion score for each of the number of financial assets from a portfolio manager for the fund in a user interface, wherein a positive value for one of the inclusion scores weights a corresponding one of the number of financial assets to favor inclusion in the substitute basket, a negative value for one of the inclusion scores weights the corresponding one of the number of financial assets to favor exclusion from the substitute basket, and a zero inclusion score reduces an effect of a current weighting of the corresponding one of the number of financial assets in the fund on inclusion in the substitute basket; determining an adjusted weight for each financial asset in the substitute basket according … by optimizing an objective function that maximizes a weighted average inclusion score and a liquidity for the substitute basket, while constraining the adjusted weights such that: (1) allocations in the substitute basket remain within a predetermined percentage for each of the number of categories for each asset type held by the fund; of five to twenty percent relative to a benchmark based on the fund, (3) the adjusted weight is no less than one tenth of one percent for any non-zero adjusted weight, and (4) the substitute basket has a forecasted daily tracking error less that a predetermined threshold;
Ho teaches,
receiving an inclusion score for each of the number of financial assets from a portfolio manager for the fund in a user interface, wherein a positive value for one of the inclusion scores weights a corresponding one of the number of financial assets to favor inclusion in the substitute basket, a negative value for one of the inclusion scores weights the corresponding one of the number of financial assets to favor exclusion from the substitute basket, and a zero inclusion score reduces an effect of a current weighting of the corresponding one of the number of financial assets in the fund on inclusion in the substitute basket; 
(Ho [0170] The rule set 214 includes rules and guidelines for selecting a subset of the eligible funds for inclusion in the hedge fund index
Ho [0095]  The funds that are assigned positive weight are said to be “included in the index”. The funds that are assigned zero weight are said to be “excluded” from the index. 
Ho [0217] If the index administrator determines 348 that the aggregate reallocation weight is negative, then decrease adjustments are made 346 to decrease the projected fund weight of certain hedge funds in an aggregate amount equal to the aggregate reallocation weight..... decrease adjustments are made to the most overweighted strategy or strategies. ...In some cases, due to the fund weight floors, in order to achieve the desired strategy weight it may be necessary to remove one or more funds from the hedge fund index.
Ho [0173]  If the fund does not meet the eligibility criteria, the fund is removed from the set of eligible funds.)
determining an adjusted weight for each financial asset in the substitute basket according … by optimizing an objective function that maximizes a weighted average inclusion score and a liquidity for the substitute basket, while constraining the adjusted weights such that: (1) allocations in the substitute basket remain within a predetermined percentage for each of the number of categories for each asset type held by the fund; 
(Ho [0128]  New fund 60 would then be added to the list of hedge funds 52 and would subsequently be adjusted in weight in a manner similar to the funds initially included in the index.
Ho [0224] calculated as the weighted average return of all index funds
Ho [0009] Adjusting the weights can include adjusting the weights based on an estimate of the maximum amounts that can be redeemed from the hedge funds.
Ho [0112] Another approach is to create an index that explicitly takes into account capacity and liquidity limits associated with investing in hedge funds.
Ho [0113]  The process by which the index administrator brings the weights of individual funds and strategies back to the target ranges is called index rebalancing.)
of five to twenty percent relative to a benchmark based on the fund, 
(Ho [0178] the actual weight of the strategy is below the target strategy weight and that other conditions related to the reallocation adjustments (described below) are met.
Ho [0160]  The convertible arbitrage target strategy weight limit 152 for the convertible arbitrage strategy 108 is between about 10% and 20% (e.g., about 15%).)
(3) the adjusted weight is no less than one tenth of one percent for any non-zero adjusted weight, 
(Ho [0128]  New fund 60 would then be added to the list of hedge funds 52 and would subsequently be adjusted in weight in a manner similar to the funds initially included in the index.
Ho [0160] The fixed income arbitrage target strategy weight limit 154 for the fixed income arbitrage strategy 110 is between about 5% and 15% (e.g., about 10%).)
and (4) the substitute basket has a forecasted daily tracking error less that a predetermined threshold;
(Ho  [0112]  to avoid tracking error and the associated risk is to limit the choice of funds for the index to only those funds that provide a reasonable guarantee that either there will be no tracking error or at least that the tracking error will be very small.
Ho  [0185]  thresholds and the strategy weight caps
Ho  [0114]  the rules may require rebalancing every calculation period, e.g., daily or monthly  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substitute exchange-traded funds of Gastineau to incorporate constructing and maintaining investable fund indices teachings of Ho to “offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.” (Ho [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. constructing and maintaining investable fund indices) to a known concept (i.e. substitute exchange-traded funds) ready for improvement to yield predictable result (i.e. “designed to maximize the benefits of diversification while using a minimal number of funds.” Ho [0142])
Regarding Claim 13, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
  comprising publishing an indicative net asset value for the fund at least once every fifteen seconds during the trading day, the indicative net asset value including an estimate of a value of the fund.
(Gastineau [0123] the frequency of net asset value proxy dissemination is that dissemination every 15 seconds provides a total of more than 1500 fund share values during the standard trading day.)
Regarding Claim 14, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
  comprising publishing a net asset value for the fund two or more times during the trading day for the market.
(Gastineau [0123] the frequency of net asset value proxy dissemination is that dissemination every 15 seconds provides a total of more than 1500 fund share values during the standard trading day.)
Regarding Claim 15, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
  wherein the fund includes at least one asset traded on a secondary market that is closed for at least a portion of the trading day for the market.
(Gastineau [0014] the intraday trading and pricing that has been characteristic of secondary market ETF trading
Gastineau  [0110]  a time between 2:30 p.m. and 3:30 p.m. is listed as the cutoff for purchase or redemption of baskets on Business Days when the market closing is 4:00 p.m. Eastern Time. This time is only an example of what might be an appropriate cutoff time for domestic equity portfolios. The cutoff time range is selected to be an early enough cut-off notice to permit the portfolio manager to adjust the portfolio to an appropriate portfolio composition by the time the market closes.)
Regarding Claim 16, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
  wherein the fund includes at least one foreign equity traded on a foreign stock exchange.
(Gastineau [0004]  global securities and futures markets
Gastineau [0005]  variety of markets world wide
Gastineau [0006]  in traditional continuous auction markets and in markets where the actual transaction price is contingent on a net asset value
Gastineau [0171] on other securities exchanges and significantly different on futures exchanges.)
Regarding Claim 17, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
  further comprising monitoring the daily tracking error for the substitute basket during the trading day.
(Gastineau [0229]  any tracking error between the fund and the basket for transparent index ETFs is small  
Gastineau [0232] the expected magnitude of this negative tracking error is a function)
Regarding Claim 18, 
Gastineau, Riviere, and Ho teach the method of Claim 17 as described earlier.
Gastineau teaches,
  further comprising publicly reporting the tracking error.
(Gastineau  [0276] The market maker can use Outperformance information the fund or its service providers publish to measure the hedging risks associated with a fund's Outperformance or underperformance....When combined with information on Correspondence, correlation, tracking error, etc.)
Regarding Claim 19, 
Gastineau, Riviere, and Ho teach the method of Claim 17 as described earlier.
Gastineau teaches,
  further comprising providing a signal for fund intervention when the daily tracking error exceeds a limit greater than the predetermined threshold.
(Gastineau [0276] The market maker can use Outperformance information the fund or its service providers publish to measure the hedging risks associated with a fund
Gastineau [0273] As a consequence of likely tracking error, market makers will often prefer to use portfolio-based risk management tools and to purchase the securities necessary to create fund shares
Gastineau  [0232]  the expected magnitude of this negative tracking error is a function of ( 1) a percentage composition difference between the creation/redemption basket and the portfolio manager's target fund portfolio)
Regarding Claim 21, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
wherein the predetermined threshold for the daily tracking error is not greater than five basis points of a net asset value of the fund.
(Gastineau [0229] any tracking error between the fund and the basket for transparent index ETFs is small and essentially random. 
Gastineau [0232] likely to lead to a negative (unfavorable) tracking error for the market maker between the value of the fund and the value of the creation or redemption basket.)
   Regarding Claim 22, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau does not teach wherein at least one of the adjusted weights is zero.
Ho teaches,
wherein at least one of the adjusted weights is zero.
(Ho [0095] The process of index construction and maintenance can be viewed as a process resulting in assigning non-negative weights to each fund in the hedge fund Universe for each calculation period..... The funds that are assigned zero weight are said to be “excluded” from the index. This assignment of weights is performed at the start of each calculation period.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substitute exchange-traded funds of Gastineau to incorporate constructing and maintaining investable fund indices teachings of Ho to “offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.” (Ho [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. constructing and maintaining investable fund indices) to a known concept (i.e. substitute exchange-traded funds) ready for improvement to yield predictable result (i.e. “designed to maximize the benefits of diversification while using a minimal number of funds.” Ho [0142])
   Regarding Claim 26, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
further comprising facilitating a primary market transaction for shares in the fund wherein an authorized participant exchanges the substitute basket for a creation unit.
(Gastineau  [0107]  The trading and trade management computers 34 facilitate the exchange of securities (including securities represented in the creation and redemption baskets), fund shares and cash between the authorized participants 16 and the securities markets 18, other broker-dealers 22 and the fund 20. 
Gastineau  [0108]  the established ETF in-kind creation and redemption structure 
Gastineau  [0135] These terms are essentially a recreation of the shares redeemed with an in-kind deposit priced at net asset value)
Claim 27 is rejected on the same basis as Claim 12.
 Claims 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau, Riviere, and Ho in view of Lange (“DERIVATIVES HAVING DEMAND-BASED, ADJUSTABLE RETURNS, AND TRADING EXCHANGE THEREFOR”, U.S. Publication Number: 20030115128 A1)

Regarding Claim 20, 
Gastineau teaches,
  wherein the forecasted daily tracking error
(Gastineau [0229]  any tracking error between the fund and the basket for transparent index ETFs is small  
Gastineau [0232] the expected magnitude of this negative tracking error is a function)
Gastineau does not teach one standard deviation of a historical tracking error for the substitute basket.
Lange teaches,
one standard deviation of a historical tracking error for the substitute basket.
(Lange [0470] a measured parameter related to the underlying event (e.g., an implied volatility or standard deviation of the VIX index).
Lange  [0374] by using statistical estimation techniques based on historical time series data
Lange [0593] lead to significant errors in pricing and hedging)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substitute exchange-traded funds of Gastineau to incorporate exotic derivatives teachings of Lange to “derivatives whose values are linked to a security, asset, financial product or source of financial risk in a more complicated fashion than traditional derivatives such as futures, call options, and convertible bonds.” (Lange [0591]).        The modification would have been obvious, because it is merely applying a known technique (i.e. exotic derivatives) to a known concept (i.e. substitute exchange-traded funds) ready for improvement to yield predictable result (i.e. “sophisticated analytical tools to trade, hedge, and manage the risk of exotic derivatives.” Lange [0593])



   Regarding Claim 23, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
in the substitute basket 
(Gastineau  [0108]  the established ETF in-kind creation and redemption structure 
Gastineau  [0135] These terms are essentially a recreation of the shares redeemed with an in-kind deposit priced at net asset value  
Gastineau [0232] the expected magnitude of this negative tracking error is a function of ( 1) a percentage composition difference between the creation/redemption basket and the portfolio manager's target fund portfolio)
Gastineau does not teach wherein the liquidity of the substitute basket is inversely related to a transaction cost for trading in each of the financial assets
Lange  teaches,
wherein the liquidity of the substitute basket is inversely related to a transaction cost for trading in each of the financial assets
(Lange [0022] (3) Liquidity: Derivatives traders typically hedge their exposures throughout the life of the derivatives contract.
Lange [0023] (4) Transaction Costs: Dynamic hedging of derivatives often requires continual transactions in the market over the life of the derivative
Lange [0384]  amount invested for any given state is inversely related to the unit return for that state.
Lange [0703]   Given the inverse relationship in preferred embodiments between amounts invested in and returns)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substitute exchange-traded funds of Gastineau to incorporate exotic derivatives teachings of Lange to “derivatives whose values are linked to a security, asset, financial product or source of financial risk in a more complicated fashion than traditional derivatives such as futures, call options, and convertible bonds.” (Lange [0591]).        The modification would have been obvious, because it is merely applying a known technique (i.e. exotic derivatives) to a known concept (i.e. substitute exchange-traded funds) ready for improvement to yield predictable result (i.e. “sophisticated analytical tools to trade, hedge, and manage the risk of exotic derivatives.” Lange [0593])
   Regarding Claim 24, 
Gastineau, Riviere, Ho, and Lange teach the method of Claim 23 as described earlier.
Gastineau teaches,
wherein the transaction cost metric includes a median dollar trading volume for each of the number of financial assets over a predetermined historical window.
(Gastineau [Claim 4] uses multiple variables comprising at least one of (i) trading history,....(v) an average daily trading volume)
   Regarding Claim 25, 
Gastineau, Riviere, Ho, and Lange teach the method of Claim 23 as described earlier.
Gastineau teaches,
wherein the transaction cost metric is based on one or more of a bid-ask spread, a volatility, an actual transaction cost, and a commission for trading in each of the number of financial assets.
(Gastineau [Claim 4] uses multiple variables comprising at least one of...(viii) price volatility, (ix) bid-asked spread
Gastineau  [0141]  these trades may be done at a spread and in others the market maker may provide a guarantee of a fill at net asset value with no spread or commission)

Response to Remarks
Applicant's arguments filed on December 22, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Objections
Applicant's  amendments rectify the previous objections. 
The objections are lifted.
Response Remarks on Claim Rejections - 35 USC § 112
Applicant made no amendments to rectify the previous rejections under 35 USC § 112. 
Additionally, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 112.
The rejection under 35 USC § 112 remains.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“the applicant has amended each of the independent claims to positively recite a user interface that receives  an inclusion score from a portfolio manager, along with a processor that generates a substitute basket by applying an objective function based on these inclusion scores. …The claimed system permits a human user to create a substitute basket that has a computer-controlled correlation to a fund portfolio (e.g., in composition and expected performance)… The amended claims are believed to be directed to patentable subject matter at least because these claims recite a specific improvement to a computer-based portfolio management tool."
Examiner responds:
Applicant's   proposed invention solves a financial concern relating to portfolio management and obfuscated asset allocation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. "Merely requiring the selection and manipulation of information—to provide a ‘humanly comprehensible’ amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis."
The claims’ invocation of computers, networks, and user interfaces does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or user interface components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional. 
 The entirety of the Applicant’s invention is “Mere data gathering” and “Selecting a particular data source or type of data to be manipulated”, see MPEP 2106.05(g)    Insignificant Extra-Solution Activity.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“However, calculating the "composition differences between the PCF and the fund portfolio …" as described in Gastineau, is different than using "a substitute basket correlated to a value of the fund while concealing the selection and weighting of the financial assets held by the fund, wherein assets in the substitute basket are selected and weighted by a processor according to an inclusion score selected by a portfolio manager that controls a degree of inclusion of one of the financial assets from the fund in the substitute basket while maintaining a predetermined active share relative to the fund," as recited in claim 1.  
Examiner responds:
That limitation is not anticipated by Gastineau alone. Rather, it is rendered obvious by the combination of Gastineau and Riviere.
The Applicant states:
“According to Ho, a "rule set 214 includes rules and guidelines for selecting a subset of the eligible funds for inclusion in the hedge fund index."… However, "rules and guidelines for selecting a subset of the eligible funds for inclusion in [a] hedge fund index," as described in Ho, is different than using "a substitute basket correlated to a value of the fund…”.  
Examiner responds:
The rules cited in the Applicant’s remarks are not steadfast requirements of the prior art. Ho reads, “ [0171] An exemplary set of eligibility criteria 212 for filtering the set of active hedge funds to generate a set of eligible funds… [0228] Other embodiments are within the scope of the claims.”

Therefore, the rejection under  35 USC § 102/103 remains.




Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hyatt (“BASKET CREATION PROCESS FOR ACTIVELY MANAGED ETF THAT DOES NOT REVEAL ALL OF THE UNDERLYING FUND SECURITIES AND INVESTMENT COMPANY THAT INVESTS IN FIXED INCOME SECURITIES AND HAS CONVENTIONAL AND ETF SHARE CLASSES WITH DIFFERENT DIVIDEND PAYMENT FREQUENCIES”, WIPO Publication Number: WO 2009039395 A1)     issues one or more classes of shares that are listed for trading on a securities exchange and bought and sold in a secondary market at negotiated market prices. The investment company selects and holds a portfolio of fixed income securities that relate to a benchmark index. The selection is made in an actively managed manner such that the duration range of the securities holdings is either longer, close to, or shorter than the duration of the benchmark index. The investment company defines a creation unit basket that has a duration that is equal to a midpoint of the duration range of the securities holdings of the investment company. The investment company periodically publishes the creation unit basket to facilitate creation and redemption of the exchange-traded shares.
Volpert (“BASKET CREATION APPARATUS FOR ACTIVELY MANAGED ETF THAT DOES NOT REVEAL ALL OF THE UNDERLYING FUND SECURITIES”, U.S. Patent Number: US 7865426 B2) issues one or more classes of shares that are listed for trading on a securities exchange and that are bought and sold in a secondary market at negotiated market prices. The investment company portfolio trading and managing computer receives instructions to select and hold a portfolio of fixed income securities that relate to a benchmark index. The selection is made in an actively managed manner such that the duration range of the securities holdings is either longer than the duration of the benchmark index, close to the duration of the benchmark index, or shorter than the duration of the benchmark index. The investment company portfolio trading and managing computer also defines a creation unit basket having a duration that is equal to a midpoint of the duration range of the securities holdings of the investment company that are held in the investment company portfolio trading and managing computer. The computer database stores the creation unit basket.
Faust (“SYSTEM AND METHOD FOR ENABLING ARBITRAGE BETWEEN MARKET PRICE AND UNDERLYING VALUE OF EXCHANGE-TRADED FUND SHARES”, U.S. Patent Number: US 11055779 B1) proposes administering an actively managed fund having shares tradable on an exchange, to support efficient secondary market trading.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697